DETAILED ACTION
This action is in reply to papers filed 6/21/2022.  Claims 13, 15 and 20-30 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

 Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180344774A1, Published 12/6/2018.

Withdrawn Claim Rejection(s)
Applicant's arguments filed 6/21/2022, with respect to the 112 (b) rejection of claim 15  is withdrawn in view of Applicant’s amendment to claim 15.  Specifically, claim 15 has been amended such that it now depends on claim 13. 
The 112 (a) scope of enablement rejection of claim 24 is withdrawn in view of Applicant’s amendment to claim 24. Specifically, claim 24 has been amended such that the inflammatory skin disease has been limited to a Th2 or Th17 mediated inflammatory skin disease. 
    Maintained Claim Rejections
Applicant's arguments, filed 6/21/2022, with respect to the 103 (a) rejection of claims 13, 15 and 21-22 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) and Liang et al. (Cell Transplant. 2011;20(9):1395-408.) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant's arguments, filed 6/21/2022, with respect to the 103 (a) rejection of claims 20 and 23 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) and Liang et al. (Cell Transplant. 2011;20(9):1395-408.) as applied to claims 13, 15 and 21-22  and further in view of Crapo et al. (U.S. Patent US6127356, published 10/3/2000) and Crapo et al. (U.S. Patent US5994339, Published 11/30/1999) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 

             Claim Objections
Claims 20-21,23, 27- 28 and 30 are objected to because of the following informalities: 
Claims 20, 23, 27 and 30 each recite “includes the……sequence defined by…” At the outset, the term ‘includes’ should be substituted for the transitional phrase ‘comprising’, which is a common term used in defining the scope of the claim. Additionally, the phrase “defined by” is not commonly used in claims drawn to nucleotide or amino acid sequences.  Examiner suggests amending the claims to more closely track with commonly used claim language. For example, the language of claim 27 is suggested to be re-written as “The method of claim 24, wherein the SOD3 comprises the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 3.”
Claims 21 and 28 are drawn to “… wherein the stem cells overexpressing SOD3 are obtained by transfecting stem cells with a recombinant expression vector comprising a polynucleotide encoding SOD3.” In order to be consistent, Examiner suggest Applicant amend claim 21 and 28 to recite ‘mesenchymal stem cells’ in lieu of ‘stem cells’ in line 1 and line 2 of claims 21 and 28.   
 Appropriate correction is required.

                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 13, 15 and 21-22 remain rejected and claim 24 is newly rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001, previously cited) and Liang et al. (Cell Transplant. 2011;20(9):1395-408, previously cited). Note that the rejection has been updated to reflect amendments to claim 13 and address the limitations recited in claim 24.

Regarding claim 13, in-part, and claim 24, in-part, Niitsu et al. teach a method for treating an inflammatory disease in a subject, the method comprising administering an effective amount of a composition comprising, as an active ingredient, hematopoietic stem cells (para. 73) expressing extracellular superoxide dismutase (SOD3) to a subject in need thereof, wherein the inflammatory disease is colitis (as further in claim 13 and claim 24 ) (para. 22) and wherein the stem cells expressing SOD3 are obtained by transfecting stem cells with a recombinant expression vector comprising a polynucleotide encoding SOD3 (as in claim 21) (para. 44; para. 66) and wherein the recombinant expression vector is an adenovirus vector (as in claim 22) (para. 44). 
It must be noted here that although Niitsu does not ipsis verbis teach the stem cells overexpress SOD3, insofar as claim 21 is drawn to the process of obtaining SOD3 overexpressing stem cells and Niitsu teaches said process, Niitsu meets the limitation of ‘overexpressing SOD3’ recited in claims 13 and 24. A major tenet of science is that the same method will provide the same result.  To put it another way, Niitsu teach stem cells overexpressing SOD3 because the steps claimed to obtain stem cells overexpressing SOD3 is taught by Niitsu. 
However, Niitsu et al. fails to teach  (1) colitis is a Th2 or Th17-mediated inflammatory disease (2) and the active ingredients are mesenchymal stem cells (as further in claim 13 and claim 24).
Before the effective filing date of the claimed invention, Liang et al. studied whether human umbilical cord (as in claim 15) derived mesenchymal stem cells (hUC-MSCs) (as further in claim 13 and claim 24) could ameliorate colitis by modulating the response of inflammatory immune cells and downregulating the expression of proinflammatory cytokines (Abstract; Pg. 1396, Col. 1, para. 2). Towards this end, Liang showed that systemically infused hUC-MSCs homed to the TNBS-induced inflammatory colon and effectively attenuated colitis.  
Continuing, Liang teaches the orphan nuclear receptor RORyt is a key transcription factor that regulates the differentiation and function of both mouse and human Th17 cells. Moreover, RORyt is expressed in a subset of mouse lamina propria T cells and is required for expression of IL-17 . Therefore, Liang teaches the RORyt gene expression in colon tissues was assessed by real-time RT-PCR. Compared with the untreated control animals, the expression of RORyt in colon samples from colitic mice without hUC-MSC treatment on day 3 was dramatically increased (Fig. 3G). In sharp contrast, the RORyt expression in colon samples from hUC-MSC-treated colitic mice was inhibited. Liang notes that these results suggest that the expression of RORyt is upregulated in lamina propria cells by TNBS treatment, and enhanced RORyt expression, together with TGF-β and the proinflammatory cytokines IL-6 and IL-23, promotes Th17 cell differentiation and IL-17 production. Accordingly, a possible mechanism of hUC-MSC-mediated suppression of Th17 response and IL-17 expression is through downregulating the RORyt expression (as further in claim 13 and claim 24) (paragraph bridging Pg. 1400 and 1402).  It is the Examiner’s opinion that, by this teaching, Liang establishes colitis is mediated by Th17.
When taken with the method of treating colitis of Niitsu et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the hematopoietic stem cells of Niitsu et al. with the umbilical cord derived mesenchymal stem cells of Liang et al. The skilled artisan would have found it prima facie obvious to make such a substitution because Liang teaches hUC-MSCs actually home to the site of colitis in an order treat colitis. Thus, the skilled artisan would have made the substitution for the expected benefit of the SOD3 overexpressing hUC-MSCs to home to the site of colitis in order to treat colitis. Additionally, the skilled artisan would have been further motivated to substitute the hematopoietic stem cells of Niitsu et al. with the umbilical cord derived mesenchymal stem cells of Liang because Liang notes that these stem cells can be readily isolated, expanded rapidly while causing no harm to donors. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                    Applicant’s Arguments/Response to Arguments 
Applicant argues: Niitsu teaches that autologous stem cells (i.e., the recipient's stem cell) are desirable as suitable cells in the ex vivo administration of SOD3 vector, and suggests that a longer period of temporary in vitro cell culture and a longer growing period after the cells were brought back to the body are more preferable conditions. Niitsu also discloses that the hematopoietic stem cells are desirable when hemocytes are used. See, Niitsu, 1 [0073] or the corresponding Canadian application publication, CA2304453Al, page 17, line 24 - page 18, line 13 ("The suitable cells used in the ex vivo administration in this invention are the somatic cells of a recipient without immunogenicity. The longer the period of temporary in-vitro cell culture and the growing period after the cells were brought back in the body are, the more preferable the therapeutic effect can be expected to be. When hemocytes are used, the hematopoietic stem cells are desirable.").
As such, the conditions and examples disclosed in the Niitsu appear to simply suggest cells with conditions suitable for expressing SOD3 for an extended period of time. In contrast, the mesenchymal stem cells (MSCs) used in the claimed method are homogeneous and possess an immunomodulatory ability per se, as supported in the present application specification. Thus, the purpose of introducing SOD3 into the MSCs in the claimed method is not simply to overexpress SOD3, but to further increase the efficacy of MSCs. Unlike the long-term expression of SOD3 in a body as taught by Niitsu, in the claimed method, the MSCs are not used as optimal cells for a long-term expression of SOD3. That is, the purpose of using the MSCs in the claimed method is not for a long-term expression of SOD3.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Per MPEP 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In this regard, Examiner notes Niitsu broadly refers to use of “a cell which expresses and retains the retains the exogenous nucleic acid [SOD3]” and notes that hematopoietic stem cells are preferred if cells are blood cells. Here, note that Niitsu does not teach that hematopoietic stem cells are the only type of cells that are suitable to express and retain the exogenous nucleic acid. Moreover, Applicant’s arguments regarding the lack of long-term expression of SOD3 in the MSCs of the claims are immaterial. This is because Niitsu simply suggests that a longer period of expression in vivo would likely lead to increased therapeutic effects. However,  note that Niitsu does not teach the longer period is required observe a therapeutic effect. 
Applicant argues: Further, it is well established that the effectiveness of combining more than one therapeutic agents, although each of which may be effective on its own for treating a symptom, is unpredictable and difficult to anticipate. To this end, the previously submitted Declaration 2 included data showing that the combined use of human Umbilical Cord Blood derived-Mesenchymal Stem Cells (hUCB-MSCs) with anti-histamine agent (Bepostastine besilate, Bepo.) or with anti-atopic agent (Pimecrol) for treating atopic dermatitis did not provide any synergistic effect, and instead, provided inferior results. That is, combining hUCB-MSCs with other therapeutic agents, such as an anti-histamine agent or anti-atopic agent, did not provide any synergistic therapeutic effect in treating atopic dermatitis. Therefore, even though the use of human MSCs for treating colitis as taught by Liang et al. and the use of SOD3 for treating inflammatory diseases (including colitis) as taught by Niitsu are known, one of ordinary skill in the art would have been unable to reasonably predict the therapeutic effect of SOD3 overexpressing MSCs in the claimed inflammatory colitis diseases and skin diseases, let alone the unexpected synergistic effect of SOD3 overexpressing MSCs according to the claimed method.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  Applicant’s arguments regarding a potential adverse reaction when combining the therapeutic compositions of Niitsu and Liang is an opinion of counsel. Per MPEP 2145 (I), the arguments of counsel cannot take the place of evidence in the record. Moreover, In Re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art.”
Applicant argues: Further, when primed MSC is administered in a colitis mouse model, it is known that the effect increases by increasing the expression of "IDO" or "COX2". When changes in factors and immunomodulatory ability were confirmed, an increase in the immunomodulatory factor was observed only in the cells overexpressing COX2-PGE2. In the case of IDO overexpression, the immunomodulatory factors decreased and the inhibitory ability of inflammatory cytokines did not change significantly. See e.g., Lim et al., Stem Cell Research & Therapy (2021) 12:37, Abstract (When primed MSC was administered in the colitis mouse model, its therapeutic effect was increased, and it was confirmed that the effect was increased through the increase in the expression of the "indoleamine 2,3- dioxygenase (IDO) gene); Kim et al., Gastroenterology 2013; 145: 1392-1403, Figure 7 (When primed MSC was administered in another colitis mouse model, its therapeutic effect was increased by activating "COX2-PGE2" signaling); Li et al., International Journal of Molecular Medicine 35: 1309-1316, 2015, Discussion (By the way, after gene introduction into MSC so as to directly increase the expression of IDO and COX2 genes, the change of the immunomodulatory factors and the immunomodulatory ability were observed. While both IDO and COX2 were known to play critical roles in the immunomodulation of MSCs, it was confirmed that the increase of immunomodulatory factors occurred only in COX2-PGE2 overexpressed MSCs, whereas the immunomodulatory factors decreased and the inhibitory ability of inflammatory cytokines did not change significantly in IDO-overexpressed MSCs). Applicant has filed these references with an Information Disclosure Statement on June 20, 2022.
Therefore, even if each of SOD3 and MSC had been known to be effective in treating colitis, it is not obvious to reasonably predict how immunomodulatory factors secreted by MSC would be affected in treating colitis after SOD3 being introduced into MSCs.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because none of the claims require an increase (or decrease) of immunomodulatory factors in order to treat the inflammatory diseases recited in claim 13. Indeed, all that is required by claim 13 and claim 24 is administration of an effective amount of SOD3 overexpressing MSCs.

Prior Art Rejection 2
Claims 20 and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001, previously cited) and Liang et al. (Cell Transplant. 2011;20(9):1395-408, previously cited) as applied to claims 13, 15, 21-22 and 24 above, and further in view of Crapo et al. (U.S. Patent US6127356, published 10/3/2000, previously cited) and Crapo et al. (U.S. Patent US5994339, Published 11/30/1999, previously cited), hereinafter referred to as Crapo (b) et al.
The teachings of Niitsu et al. in view of Liang et al. are relied upon as detailed above. However, neither Niitsu et al. nor Liang et al. teach the SOD3 includes the amino acid sequence defined by SEQ ID NO: 1 or SEQ ID NO: 3 (as in claim 20).
Before the effective filing date of the claimed invention, Crapo et al. taught a method of treating an inflammatory condition in a patient in need of such treatment comprising administering to the patient an effective amount of an oxidant scavenger, such as EC-SOD, under conditions such that the treatment is effected (Col. 6, lines 22-27). In fact, Crapo teaches an amino acid sequence that is 100% identical to SEQ ID NO: 1 of claim 20.  The alignment between SEQ ID NO:  1(Qy, query) and the SOD3 amino acid sequence taught by Crapo et al. (Db, database) is provided below.

RESULT 5
AAY94782
ID   AAY94782 standard; protein; 240 AA.
XX
AC   AAY94782;
XX
DT   15-JUN-2007  (revised)
DT   12-FEB-2001  (first entry)
XX
DE   Human superoxide dismutase (EC-SOD) protein sequence.
XX
KW   Porphine; metal complex oxidant scavenger; inhibitor; EC-SOD; gout;
KW   superoxide dismutase; myocardial infarction; stroke; acute head trauma;
KW   organ reperfusion; bowel ischaemia; pulmonary infarction; glaucoma;
KW   skeletal muscle reperfusion injury; central nervous system disease; AIDS;
KW   dementia; stroke; amylotrophic lateral sclerosis; Parkinson's disease;
KW   Huntington's disease; neurological disorder; arthritis; hypertension;
KW   artherosclerosis; oedema; septic shock; pulmonary hypertension; asthma;
KW   impotence; infertility; endometriosis; diabetes; pneumonia; human;
KW   cystic fibrosis; sinusitis; autoimmune disease; BOND_PC;
KW   superoxide dismutase 3, extracellular;
KW   Superoxide dismutase 3, extracellular [Homo sapiens];
KW   superoxide dismutase; extracellular-superoxide dismutase (EC 1.15.1.1);
KW   extracellular-superoxide dismutase mature peptide G00-125-291; SOD3;
KW   SOD3 [Homo sapiens]; superoxide dismutase 3;
KW   superoxide dismutase 3 [synthetic construct];
KW   superoxide dismutase 3, extracellular [synthetic construct]; GO1666;
KW   GO4785; GO5507; GO5515; GO5578; GO5625; GO5802; GO6801; GO8201; GO8270;
KW   GO16209; GO16491; GO46872.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..18
FT                   /note= "Putative signal peptide"
FT   Protein         19..240
FT                   /label= EC-SOD
FT                   /note= "Superoxide dismutase"
XX
CC PN   US6127356-A.
XX
CC PD   03-OCT-2000.
XX
CC PF   07-JUN-1996;   96US-00663028.
XX
PR   15-OCT-1993;   93US-00136207.
PR   13-OCT-1994;   94US-00322766.
PR   07-JUN-1995;   95US-00476866.
PR   11-MAR-1996;   96US-00613418.
XX
CC PA   (UYDU-) UNIV DUKE.
XX
CC PI   Crapo JD,  Fridovich I,  Oury T,  Folz RJ,  Trova MP,  Freeman BA;
CC PI   Batinic-Haberle I,  Day BJ;
XX
DR   WPI; 2000-664150/64.
DR   N-PSDB; AAA28294.
DR   PC:NCBI; gi338284.
DR   PC:SWISSPROT; P08294.
XX
CC PT   New metal complexes of methine substituted porphines useful as catalytic 
CC PT   oxygen scavengers.
XX
CC PS   Disclosure; Fig 24; 97pp; English.
XX
CC   This invention relates to porphines and their metal complex oxidant 
CC   scavengers, where the metal is manganese, copper or iron. The porphines 
CC   exhibit cardiant; cerebroprotective; vasotropic; ophthalmological; 
CC   antiparkinsonian; nootropic; anticonvulsant; cytostatic; gynecological; 
CC   antiarteriosclerotic; antiinflammatory; antibacterial; immunosuppressive;
CC   hypotensive; antidiabetic; antigout; antiasthmatic; and virucide 
CC   activity. The porphines act as superoxide dismutase (SOD) inhibitors and 
CC   are used as catalytic scavengers of reactive oxygen species to protect 
CC   against ischaemia reperfusion injuries associated with myocardial 
CC   infarction, stroke, acute head trauma, organ reperfusion following 
CC   transplantation, bowel ischaemia, pulmonary infarction, surgical 
CC   occlusion of blood flow, soft tissue injury, skeletal muscle reperfusion 
CC   injuries, glaucoma, macular degeneration of the eye, diseases of the 
CC   bones, to increase the limited storage viability of transplanted hearts, 
CC   kidneys, skin and other organs and tissues. The compounds are also useful
CC   in the treatment of diseases of the central nervous system (including 
CC   AIDS dementia, stroke, amylotrophic lateral sclerosis), Parkinson's 
CC   disease, Huntington's disease, disease of the musculature, cardiac 
CC   fatigue of congestive heart failure, muscle weakness syndrome associated 
CC   with myopathies, neurological disorders, arthritis, systemic 
CC   hypertension, artherosclerosis, oedema, septic shock, pulmonary 
CC   hypertension, impotence, infertility, endometriosis, premature uterine 
CC   contractions, microbial infections, gout, Type II diabetes mellitus, 
CC   inflammation of the lungs, asthma, pneumonia, cystic fibrosis, chronic 
CC   sinusitis and autoimmune disease. The present sequence represents the 
CC   human EC-SOD protein. EC-SOD is a tetrameric glycosylated copper and zinc
CC   containing enzyme. The enzyme is used to illustrate the activity of the 
CC   porphines of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 240 AA;

  Query Match             100.0%;  Score 1282;  DB 1;  Length 240;
  Best Local Similarity   100.0%;  
  Matches  240;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLALLCSCLLLAAGASDAWTGEDSAEPNSDSAEWIRDMYAKVTEIWQEVMQRRDDDGTLH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLALLCSCLLLAAGASDAWTGEDSAEPNSDSAEWIRDMYAKVTEIWQEVMQRRDDDGTLH 60

Qy         61 AACQVQPSATLDAAQPRVTGVVLFRQLAPRAKLDAFFALEGFPTEPNSSSRAIHVHQFGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AACQVQPSATLDAAQPRVTGVVLFRQLAPRAKLDAFFALEGFPTEPNSSSRAIHVHQFGD 120

Qy        121 LSQGCESTGPHYNPLAVPHPQHPGDFGNFAVRDGSLWRYRAGLAASLAGPHSIVGRAVVV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LSQGCESTGPHYNPLAVPHPQHPGDFGNFAVRDGSLWRYRAGLAASLAGPHSIVGRAVVV 180

Qy        181 HAGEDDLGRGGNQASVENGNAGRRLACCVVGVCGPGLWERQAREHSERKKRRRESECKAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HAGEDDLGRGGNQASVENGNAGRRLACCVVGVCGPGLWERQAREHSERKKRRRESECKAA 240

However, none of Niitsu or Crapo teach the polynucleotide encoding SOD3 includes the nucleotide sequence defined by SEQ ID NO: 2 or SEQ ID NO: 4 (as in claim 23).
Before the effective filing date of the claimed invention, Crapo (b) et al. taught a method of treating an inflammatory condition in a patient in need of such treatment comprising administering to the patient an effective amount of an oxidant scavenger, such as EC-SOD, under conditions such that the treatment is effected (Col. 4, lines 39-44). In fact, Crapo (b) teaches the polynucleotide encoding SOD3 includes the nucleotide sequence defined by SEQ ID NO: 2 in claim 23.  The alignment between SEQ ID NO:  2 (Qy, query) and the polynucleotide encoding SOD3 taught by Crapo (b) et al. (Db, database) is provided below.
RESULT 13
US-08-476-866-20
; Sequence 20, Application US/08476866
; Patent No. 5994339
;  GENERAL INFORMATION:
;    APPLICANT:  CRAPO, JAMES D.
;    APPLICANT:  FRIDOVICH, IRWIN
;    APPLICANT:  OURY, TIM
;    APPLICANT:  DAY, BRIAN J.
;    APPLICANT:  FOLZ, RODNEY J.
;    APPLICANT:  FREEMAN, BRUCE A.
;    TITLE OF INVENTION:  SUPEROXIDE DISMUTASE AND MIMETICS THEREOF
;    NUMBER OF SEQUENCES:  24


  Query Match             100.0%;  Score 720;  DB 5;  Length 10079;
  Best Local Similarity   100.0%;  
  Matches  720;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCTGGCGCTACTGTGTTCCTGCCTGCTCCTGGCAGCCGGTGCCTCGGACGCCTGGACG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5085 ATGCTGGCGCTACTGTGTTCCTGCCTGCTCCTGGCAGCCGGTGCCTCGGACGCCTGGACG 5144

Qy         61 GGCGAGGACTCGGCGGAGCCCAACTCTGACTCGGCGGAGTGGATCCGAGACATGTACGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5145 GGCGAGGACTCGGCGGAGCCCAACTCTGACTCGGCGGAGTGGATCCGAGACATGTACGCC 5204

Qy        121 AAGGTCACGGAGATCTGGCAGGAGGTCATGCAGCGGCGGGACGACGACGGCACGCTCCAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5205 AAGGTCACGGAGATCTGGCAGGAGGTCATGCAGCGGCGGGACGACGACGGCACGCTCCAC 5264

Qy        181 GCCGCCTGCCAGGTGCAGCCGTCGGCCACGCTGGACGCCGCGCAGCCCCGGGTGACCGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5265 GCCGCCTGCCAGGTGCAGCCGTCGGCCACGCTGGACGCCGCGCAGCCCCGGGTGACCGGC 5324

Qy        241 GTCGTCCTCTTCCGGCAGCTTGCGCCCCGCGCCAAGCTCGACGCCTTCTTCGCCCTGGAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5325 GTCGTCCTCTTCCGGCAGCTTGCGCCCCGCGCCAAGCTCGACGCCTTCTTCGCCCTGGAG 5384

Qy        301 GGCTTCCCGACCGAGCCGAACAGCTCCAGCCGCGCCATCCACGTGCACCAGTTCGGGGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5385 GGCTTCCCGACCGAGCCGAACAGCTCCAGCCGCGCCATCCACGTGCACCAGTTCGGGGAC 5444

Qy        361 CTGAGCCAGGGCTGCGAGTCCACCGGGCCCCACTACAACCCGCTGGCCGTGCCGCACCCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5445 CTGAGCCAGGGCTGCGAGTCCACCGGGCCCCACTACAACCCGCTGGCCGTGCCGCACCCG 5504

Qy        421 CAGCACCCGGGCGACTTCGGCAACTTCGCGGTCCGCGACGGCAGCCTCTGGAGGTACCGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5505 CAGCACCCGGGCGACTTCGGCAACTTCGCGGTCCGCGACGGCAGCCTCTGGAGGTACCGC 5564

Qy        481 GCCGGCCTGGCCGCCTCGCTCGCGGGCCCGCACTCCATCGTGGGCCGGGCCGTGGTCGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5565 GCCGGCCTGGCCGCCTCGCTCGCGGGCCCGCACTCCATCGTGGGCCGGGCCGTGGTCGTC 5624

Qy        541 CACGCTGGCGAGGACGACCTGGGCCGCGGCGGCAACCAGGCCAGCGTGGAGAACGGGAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5625 CACGCTGGCGAGGACGACCTGGGCCGCGGCGGCAACCAGGCCAGCGTGGAGAACGGGAAC 5684

Qy        601 GCGGGCCGGCGGCTGGCCTGCTGCGTGGTGGGCGTGTGCGGGCCCGGGCTCTGGGAGCGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5685 GCGGGCCGGCGGCTGGCCTGCTGCGTGGTGGGCGTGTGCGGGCCCGGGCTCTGGGAGCGC 5744

Qy        661 CAGGCGCGGGAGCACTCAGAGCGCAAGAAGCGGCGGCGCGAGAGCGAGTGCAAGGCCGCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5745 CAGGCGCGGGAGCACTCAGAGCGCAAGAAGCGGCGGCGCGAGAGCGAGTGCAAGGCCGCC 
5804

The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, in the method of treating the inflammatory disease colitis as set forth by the teachings of Niitsu et al. and Liang et al., the skilled artisan would have been sufficiently motivated to use the SOD3/EC-SOD amino acid sequence of Crapo or the polynucleotide encoding SOD3/EC-SOD of Crapo (b) because Crapo teaches both the amino acid sequence and the polynucleotide are suitable for treating inflammatory diseases. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
Claims 13, 15, 20-24 are rejected.
Claims 25-26 and 29 are allowed. 
Claims 20-21,23, 27- 28 and 30 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632